                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-02137 WJM-KLM

JENNIFER M. SMITH,

        Plaintiff,

v.

U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

      Defendant.
______________________________________________________________________________

              PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Plaintiff Jennifer M. Smith, through her undersigned counsel, respectfully moves for

summary judgment pursuant to F.R.C.P. 56. As grounds for her motion, Plaintiff states as follows:

                                      INTRODUCTION

       In the last years, courts across the country have repeatedly invalidated and enjoined

defendant ICE and other executive-branch officers and agencies for their violations of civil,

constitutional, and due process rights of undocumented individuals. Such injunctions have

curtailed violations running the gamut from separating migrant children from their families (Order

Granting Plaintiffs’ Motion for Classwide Preliminary Injunction, Ms. L v. U.S. Immigration and

Customs Enforcement, S.D. Ca. Case No. 18-cv-0428 DMS (MDD), June 26, 2018), to denying

Temporary Protected Status for immigrants from Haiti, Sudan, Nicaragua and El Salvador (Order

Granting Plaintiffs’ Motion for Preliminary Injunction, Ramos v. Nielsen, N.D.Ca. Case No. 18-

cv-1554 EMC, October 3, 2018), to denying immigrants at the southern border to exercise their

right to seek asylum (Easy Bay Sanctuary Covenant v. Trump, 9th Cir. Case No. 18-17274 (slip
op.) December 7, 2018 (Bybee, J.)), to summarily deporting asylum-seeking migrants in violation

of the APA and the INA under a policy adopted by Attorney General Sessions (Grace v. Whitaker,

D.D.C. Case No. 18:cv-1853 (EGS), December 19, 2018 (“because it is the will of Congress—not

the whims of the Executive—that determines the standard for expedited removal, the Court finds

that those policies are unlawful” [Slip. Op. p.3]). The government’s assault on the rights of non-

citizens is all the more disgraceful because defendants in immigration proceedings lack the full

panoply of rights guaranteed under the Bill of Rights for criminal defendants, such as the right to

representation, leaving non-citizens particularly vulnerable to abuse.

       This case arises in precisely this context. Plaintiff, an immigration attorney who regularly

represents non-citizens, seeks to redress yet another systemic violation of non-citizens’ rights—

the right to obtain basic information about the nature of proceedings that affect non-citizens’

immigration status—which is available only through the Freedom of Information Act (FOIA).

ICE’s policy denies “access to the FOIA process”—and fundamental due process rights—to non-

citizens whom ICE unilaterally designates as “fugitives.” In response to FOIA requests, which ICE

still issues to this day, ICE advises FOIA requesters:

       ICE’s records indicated that as of [date], the subject of your request is a fugitive
       under the Immigration and Nationality Act of the United States. It is ICE’s
       practice to deny fugitive alien FOIA requesters access to the FOIA process
       when the records requested could assist the alien in continuing to evade
       immigration enforcement efforts.
                                                ***
       The ICE FOIA office declines to process your request until the subject of the
       request is no longer considered a fugitive. If the fugitive surrenders at the
       nearest ICE office, you may notify this office and ICE will process your FOIA
       request.
Declaration of Daniel P. Harris (Exh. D) ¶¶6-7 and Exhibit A thereto (ICE Letter to FOIA

requester (October 5, 2018) (emphasis added).


                                                 2
       Worse, ICE’s practice of denying “access to the FOIA process” applies to an overly-broad

class of non-citizens ICE designates as “fugitives,” which ICE defines (without any basis in law)

in an unpublished SOP, which is unavailable to the public for review or scrutiny, see Fact 41 infra,

in a way that may include virtually everyone ICE deals with. See Fact 15 infra.

       ICE’s policy is straight-up illegal. Neither ICE nor any other administrative agency has the

authority to “deny … requesters access to the FOIA process,” let alone to deny FOIA access to a

class ICE defines for itself without any authority or basis in law. There is nothing in the FOIA

statute that even mentions “fugitives,” let alone grants authority to ICE to prevent any class of

persons, especially under an illegal and secret definition, from obtaining records through FOIA

requests.

       To make matters worse, ICE has systematically acted to evade judicial review of its illegal

policy. When plaintiff filed this lawsuit, ICE had denied plaintiff’s FOIA request and

administrative appeal pursuant to its “practice” to deny “access to the FOIA process,” as described

in its letter quoted above. Promptly after plaintiff filed this action, however, suddenly ICE

produced the responsive documents, after which ICE claimed the case was “moot.” When its

motion to dismiss was denied (Doc #45), ICE tried to move the goal posts again, and purported to

withdraw its previous unwritten policy, in favor of a formal Standard Operating Procedure (SOP),

which ICE avers has supplanted its previous practice. Nevertheless, ICE continues to send the

exact same letters “denying access to FOIA” to those it deems “fugitives”—leaving the court to

adjudicate a SOP that ICE does not follow, while insisting the court must disregard its ongoing

practice that prompted this lawsuit in the first place.




                                                  3
        ICE’s reluctance to face judicial scrutiny is understandable, because just like its ongoing

indefensible practice of “denying fugitives access to the FOIA process,” ICE’s new SOP adopted

in response to this lawsuit is itself illegal on its face. But worse, it appears the SOP is a sham, since

ICE continues to send out the “deny-access-to-FOIA” letters, despite ICE’s sworn testimony that

it has replaced that practice with the illegal SOP. The evidence conclusively demonstrates that

ICE continues its “deny-access-to-the–FOIA-process” policy, irrespective of the SOP.

        But more to the point, even if ICE does, in fact, follow its SOP (Doc #60-2) (attached

hereto as Exhibit A), the policies in the SOP are themselves illegal in numerous ways:

            •   The SOP relies on the “fugitive disentitlement doctrine,” which ICE itself
                concedes is not a lawful exception for withholding records under FOIA.
            •   Under the SOP, ICE “categorically” withholds all records related to “fugitives” in
                the agency’s response to the initial FOIA request, and defers application of the
                statutory FOIA exceptions until the requester files an appeal.
            •   By deferring lawful FOIA compliance until the applicant’s appeal, ICE violates
                the statutory right to an agency appeal of a FOIA denial. The applicant’s “appeal”
                de facto serves as the initial response, because the purported initial response under
                the “fugitive practice” is an illegal categorical denial, rather than the substantive
                response mandated by FOIA itself—which eliminates the statutory administrative
                appeal, and requires an applicant to file a federal lawsuit instead.
            •   ICE illegally refuses to refer “fugitive” FOIA requests to sister agencies that may
                be the lawful custodian of records in ICE’s possession (such as the non-citizen’s
                A-File, whose custodian is U.S. Customs and Immigration Services), on the illegal
                ground that ICE “does not want to help fugitives.”
            •   Likewise, ICE applies its “categorical withholding” policy only to FOIA requests
                submitted directly to ICE, while it processes requests “referred” from sister
                agencies in the “normal course of business,” resulting in an arbitrary and
                groundless disparity based on the irrelevant factor of where the FOIA request was
                originally directed.
        ICE’s FOIA fugitive practices—both the “deny-access-to-FOIA” practice and the SOP—

are illegal and serve not only to violate FOIA itself, but also to deprive non-citizens of the

opportunity to meaningfully exercise rights available to them under law. Moreover, given that ICE


                                                   4
continues the “deny-access-to-FOIA” policy that existed before ICE adopted its formal SOP,

simply declaring the SOP illegal will be insufficient to prevent future harm: ICE has two illegal

FOIA practices that must be enjoined, not just one. Accordingly, Plaintiff respectfully moves the

Court to grant summary judgment in favor of Plaintiff Jennifer Smith and (a) declare ICE’s “deny-

access-to-FOIA” practice illegal; (b) declare ICE’s SOP illegal; and (c) enter a permanent

injunction prohibiting ICE from (i) denying any applicant access to the FOIA process; (ii)

“categorically” withholding any records under FOIA or otherwise withholding documents except

as permissible under FOIA’s statutory exceptions, (iii) deferring substantive compliance with

FOIA until the applicant’s appeal, and (iv) refusing to refer FOIA requests to sister agencies as

required by law.

                     MOVANT’S STATEMENT OF MATERIAL FACTS
       In addition to matters already of record in this Court, Plaintiff relies on the following

exhibits filed herewith:

            •   Exhibit A: ICE SOP (Doc. #60-2);
            •   Exhibit B: Transcript of Deposition of Fernando Pineiro (10/17/2018);
            •   Exhibit C: Declaration of Jennifer Smith (3/22/19);
            •   Exhibit D: Declaration of Daniel Harris (3/22/19) and Exhibits thereto;
            •   Exhibit E: Declaration of Melody Poole (3/22/19) and Exhibits thereto;
            •   Exhibit F: ICE discovery responses.

       1.       Plaintiff Jennifer M. Smith is an immigration attorney. She challenges ICE’s

practice of refusing to release records related to non-citizens whom the defendant labels “fugitives”

(referred to herein as the “Fugitive Practice”). Smith Decl. (Doc. #49-1) ¶¶2-3.

       2.       Ms. Smith is well aware of policy changes implemented by the Trump

Administration to target non-citizens in this country. ICE has significantly and aggressively

increased its efforts to increase deportations, detentions, and splitting up families of non-citizens,


                                                  5
including law-abiding non-citizens, and/or non-citizens whose only crimes are non-violent,

insignificant crimes such as traffic violations. These increased activities have had a significant

chilling effect on non-citizens, including Ms. Smith’s clients and potential clients. Smith Decl.

(Doc. #49-1) ¶4.

          3.     Ms. Smith agreed to represent Marta Alicia del Carmen Orellana Sanchez to assist

with resolving concerns about Ms. Sanchez’s immigration status. Declaration of Jennifer Smith

(filed herewith as Exhibit C) ¶4.

          4.     In connection with that representation, in May, 2013, Ms. Smith submitted a FOIA

request to U.S. Citizenship and Immigration Services (“USCIS”), specifically requesting

Ms. Sanchez’s “Complete Alien File (‘A-File’).” Id. ¶5.

          5.     USCIS located some responsive documents, and then referred those documents,

plus Ms. Smith’s request, to defendant ICE. Id. ¶6.

          6.     More than two years later, in a letter dated September 27, 2015 (Doc. #15-3) ICE

notified Ms. Smith that:

          ICE’s records indicate that as of September 3, 2015, the subject of your request is
          a fugitive under the Immigration and Nationality Act of the United States. It is
          ICE’s practice to deny fugitive alien FOIA requesters access to the FOIA process
          when the records requested could assist the alien in continuing to evade
          immigration enforcement efforts.
Id. ¶7.
          7.     After exhausting her administrative remedies (Am. Cplt. [Doc #32] ¶¶7, 22-24;

Smith Decl. [Exh. C] ¶8), Ms. Smith filed this action on August 24, 2016. Cplt. (Doc. #1).

          8.     In her initial complaint, Ms. Smith alleged that her FOIA request had been

improperly denied under the government’s illegal practice and sought an order (a) requiring




                                                  6
defendants to release the requested records, and (b) declare the government’s practice illegal. Cplt.

(Doc. #1) ¶¶1, prayer for relief.

       9.      On September 28, 2016, Ms. Smith’s litigation counsel in this case received an

unannounced overnight delivery from an unfamiliar address in Maryland, which contained 20

pages of additional documents that were subsequently confirmed to be the missing portions of the

requested A-File. Smith Decl. (Doc. #19-1) ¶9.

       10.     The government provided no explanation for its decision to provide the documents

it had previously withheld, nor did it provide any details of the government’s practice under which

it withheld the documents in the first place. Id. ¶9; see also Doc. #15-4 (cover letter transmitting

documents).

       11.     On September 27, 2016, while this action was pending, ICE sent another letter to

Ms. Smith’s law office in response to a FOIA request related to Ms. Smith’s representation of a

different client, in which the government invoked the identical practice in its refusal to provide

responsive documents: “It is ICE’s practice to deny fugitive alien FOIA requesters access to the

FOIA process when the records requested could assist the alien in continuing to evade immigration

enforcement efforts.” Smith Decl. (Doc. #19-1) ¶12 and ICE second letter (Doc. #19-2).

       12.     ICE moved to dismiss this lawsuit, claiming that its release of Ms. Sanchez’s

records renders the case moot. Doc. #15. Plaintiff amended her complaint to clarify that she is

challenging ICE’s illegal policies and practices, not just seeking records responsive to a single

FOIA request. Doc. #31-1. ICE subsequently moved to dismiss on the grounds that plaintiff lacks

standing to challenge ICE’s illegal policy. Doc. #35. The court denied the motion. Doc. #45.




                                                 7
       13.       ICE then adopted the SOP (Doc. #60-2), attached as Exhibit A; see also Pineiro

Dep, filed herewith as Exhibit B at 8:8-9:4; ICE responses to interrogatory #1 and request for

production #1 (attached as Exhibit F).

       14.       ICE claims in filings, representations to the court, and deposition testimony that its

SOP states its sole practice and policy governing responses to FOIA requests related to those it

deems “fugitives.” See, e.g., Doc. #72 at p.2 (“the SOP governs ICE’s treatment of FOIA requests

by or on behalf of fugitive aliens, and there is no other practice applied by ICE to FOIA requests

submitted by or on behalf of fugitive aliens”); Pineiro Decl. (Doc. #72-2) at ¶4.

       15.       The SOP provides for “categorical withholding” of records related to a “fugitive”

alien. SOP (Exh. A) p.2. The SOP defines “fugitive” as follows:

       For FOIA purposes, a fugitive is any subject, not in ICE custody, who:
             •   Is an alien who received either a grant of voluntary departure or a removal
                 order, and was instructed to depart or to report to ICE with proof of planned
                 departure to his or her nation of citizenship, and failed to do so;
             •   Is an alien who has failed to report to an ICE officer after receiving a legal
                 order to do so;
             •   Is an alien who has failed to comply with any conditions placed on him/her;
             •   Is an alien who has failed to comply with the provisions of any program
                 that requires him/her to report to ICE for any reason; or
             •   Is wanted by ICE for criminal violations of the Titles 8, 18, 19 and 21.
SOP (Exh. A) at p. 2.

       16.       ICE averred as early as July 2017 (ICE Responses to Plaintiff’s Discovery

Requests, Doc. #60-1, at fn1) and continuously through October 2018, that it halted its “deny-

access-to-FOIA” practice described in its letter (Smith Decl. [Doc. #19-1] and Doc. #19-2), i.e.,

that it denies those it deems fugitives “access to the FOIA process.” Pineiro Dep, filed herewith as

Exhibit B, at 32:4-13 (“I can categorically tell you you’re not going to have a request from my


                                                   8
office that says we’re not going to respond to your FOIA request and that’s it”); see also Response

to Revised Motion for Leave to Take Rule 30(b)(6) Deposition of ICE (Doc. #72) at pp. 5-7 and

p. 15 (“Plaintiff’s belief that ICE employs a different practice, outside the SOP, is mistaken. No

discovery is necessary to inquire into a non-existent practice”); see also Pineiro Decl. (Doc. #72-

1) ¶4 (same).

       17.      Despite its repeated representations (Fact #16 above), ICE continues its “deny-

access-to-FOIA” practice. On October 5, 2018, less than two weeks before Mr. Pineiro gave his

deposition (October 17, 2018), ICE applied its “deny-access-to-FOIA” process to yet another

FOIA request. ICE letter denying the FOIA request was identical to the September, 2015 and

September, 2016 letters sent to Smith’s law firm. This letter states, in relevant part: “It is ICE’s

practice to deny fugitive alien FOIA requesters access to the FOIA process when the records

requested could assist the alien in continuing to evade immigration enforcement efforts.”

Declaration of Daniel Harris (filed as Exhibit D herewith) Decl. ¶6 and Exh. A thereto; compare

id. with Docs. ##15-3, 19-1.

       18.      The FOIA denial letter sent to Mr. Harris repeated the communication to Ms. Smith

of conditions for processing his client’s FOIA request: “The ICE FOIA office declines to process

your request until the subject of the request is no longer considered a fugitive. If the fugitive

surrenders at the nearest ICE office, you may notify this office and ICE will process your FOIA

request.” Harris Decl. (Exh. D) ¶7 and Exh. A thereto; compare id. with Docs. ##15-3, 19-1.

       19.      Just last month, following Mr. Harris’s appeal of ICE’s denial of his FOIA request

on behalf of his client, Mr. Harris received a letter dated February 4, 2019 from the ICE Office of

the Principal Legal Advisor, which reiterated that ICE had “declined to process [Mr. Harris’s]



                                                 9
request until the subject of the request is no longer a fugitive.” Harris Decl. (Exh. D) ¶9 and Exh.

B (emphasis added). That letter advised that following a “complete review of the administrative

record,” Mr. Harris’s request was remanded to ICE “for processing and re-tasking to the

appropriate agency/office(s) to obtain any responsive documents.” Harris Decl. ¶10 and Exh. B

thereto. No documents have yet been provided, however. Harris Decl. (Exh. D) ¶11.

       20.     ICE issued yet another FOIA denial letter using exactly the same language in

response to yet another FOIA request in August, 2018, using the identical language stating that “It

is ICE’s practice to deny fugitive alien FOIA requesters access to the FOIA process when the

records requested could assist the alien in continuing to evade immigration enforcement efforts.”

Declaration of Melody Poole (filed herewith as Exhibit E) at ¶¶6-7 and Exh. A thereto.

       21.     When Ms. Poole appealed ICE’s refusal to process her FOIA request she received

a response from Erin Clifford of the ICE Office of the Principal Legal Officer dated November 8,

2018 (Poole Decl. Exh. B) restating ICE’s “deny-access-to-FOIA” practice, but advising that after

a “complete review of this administrative record” it is it is appropriate for the ICE FOIA Office

“to release records pertaining to your client, subject to any applicable exemptions under the

FOIA.” Poole Decl. (Exh. E) ¶¶9-10 and Exh. B thereto. Ms. Poole has received no responsive

records. Poole Decl. ¶11.

       22.     Plaintiff has communicated with at least two (2) other immigration attorneys in the

last two (2) months who have indicated to her that they have received denials of FOIA requests

based on ICE deeming their immigrant clients to be “fugitives.” Many of the lawyers who have

reached out to Ms. Smith about this issue have not followed through with providing her copies of




                                                10
the denial letters from ICE. Ms. Smith understands some of the lawyers may be concerned about

bringing unwanted attention to their practice and their clients. Smith Decl. (Exh. C) ¶15.

       23.     ICE admits that there is no provision of law that allows ICE to deny people access

to the FOIA process even though there is a process to allow ICE to withhold documents. Pineiro

Dep. (Exh. B) 49:2-7.

       24.     ICE further admits that the phrasing of the “deny-access-to-FOIA letter,” such as

the September 27, 2016 letter (Doc. #19-1) is improper, and does not comply with the SOP. Pineiro

Dep. (Exh. B) 50:21-51:9.

       25.     ICE does not review whether there is a link between the contents of documents

responsive to a FOIA request and legitimate law enforcement activities prior to its initial FOIA

response, but instead “categorically” withholds all responsive documents. SOP (Exh. A) at p.2;

Pineiro Dep. (Exh. B) at 24:20-25:10; 33:15-35:11 (“so, again, it's the categorical denial of the

records”). Only if the requester appeals does ICE review whether there is a link between the

requested documents and legitimate law enforcement activities. SOP (Exh. A) at §III(6); Pineiro

Dep. (Exh. B) at 46:4-19; Harris Decl. (Exh. D) ¶¶9-10 and exhibit B thereto; Poole Decl. (Exh.

E) ¶¶9-10 and exhibit B thereto.

       26.     If ICE claims a FOIA exemption permits withholding of a part of a document, ICE

redacts the part to which the exemption applies and annotates the exemption, i.e., with a notation

in the redacted portion citing the specific exemption. Pineiro Dep. (Exh. B) 20:5-18.

       27.     When ICE receives a FOIA request on behalf of a person it deems a fugitive for

records for which ICE is not the custodian (such as a non-citizen’s A-file, for which USCIS is the

custodian), it does not refer (or “transfer”) those requests to the sister custodial agency, because



                                                11
ICE’s practice is not to “provide access” to those it deems fugitives. Pineiro Dep. (Exh. B) 78:22-

79:15; see also id. 11:1-7 (if ICE received a FOIA request for an A-file, it would have to transfer

that request to USCIS); 35:8-12 (ICE does not transfer requests relating to those it deems

“fugitives”); 57:13-24 (same).

       28.     The only means plaintiff has to obtain documents to represent her clients in many

situations is to make FOIA requests. For this reason, plaintiff makes FOIA requests on a regular

basis to various agencies of the Department of Homeland Security just like the one at issue in this

case. Smith. Decl. (Doc. #19-1) ¶4.

       29.     Plaintiff submits numerous FOIA requests as part of her practice. Plaintiff has no

way of knowing whether any particular client will be deemed a “fugitive” by ICE, and whether, as

a result, (a) her FOIA request will be denied on the basis of the “deny-access-to-FOIA” practice

(see Facts 6, 11, 17, 20 above), or (b) documents will be “categorically withheld” under the SOP,

depriving plaintiff both of (i) responsive documents, redacted only to the extent permitted under

statutory FOIA exceptions, and (ii) her substantive right to an administrative appeal. Smith

Declaration, attached as Exhibit C at ¶12.

       30.     At the time the case was filed, plaintiff had 11 FOIA requests pending with ICE,

any of which was susceptible to denial under ICE’s “deny-access-to-FOIA” practice and/or its

overly broad definition of “fugitive” quoted in Fact 15 above. Smith Decl. (Exh. C) at ¶12. In fact,

one FOIA request pending at the time the case was filed was, in fact, denied under the “deny-

access-to-FOIA” practice on September 16, 2016—the same date when ICE attempted to moot

this case by releasing documents, without explanation, in response to the request related to Ms.

Sanchez. Id. ¶12; see Fact 11 above.



                                                12
       31.     Any FOIA requests submitted to ICE at the time of this lawsuit subjects Ms. Smith

to the risk of imminent harm of an illegal denial of her rights under FOIA. Smith Decl. (Exh. C)

¶15. This is because ICE defines “fugitive” so broadly that it could include almost any one of her

immigration clients. Id.

       32.     Plaintiff has suffered actual harm from the “deny-access-to-FOIA” practice, as two

of her firm’s requests have actually been denied on this basis, thereby depriving her of her rights

protected by and under FOIA. Id. ¶¶7, 13; see Facts 6, 11 above.

       33.     Plaintiff is subject to the risk of imminent harm from the “deny-access-to-FOIA”

practice, which ICE continues to invoke to this day to deny access to attorneys representing non-

citizens, as well as from the SOP, which ICE asserts (although incorrectly) has succeeded the

“deny-access-to-FOIA” practice. Smith Decl. (Doc #19-1) ¶¶6, 8; Smith Decl. (Exh. C hereto)

¶16; see Facts 16-21 above.

       34.     Plaintiff’s clients frequently lack information and/or understanding of critical

information related to their immigration status. Without obtaining ICE documents through a FOIA

request, plaintiff is unable to adequately understand the issues in her client’s cases and represent

her clients under applicable law. Smith Decl. (Exh. C) ¶17.

       35.     The law provides non-citizens with numerous avenues to challenge or amend

adverse immigration orders, including removal (i.e., deportation) orders. For example, if a non-

citizen has married a citizen, this may provide an opportunity to remain in the country. As another

example, a deportation order may be subject to legal challenge if it was entered improperly or

without proper notice to the non-citizen. Smith Decl. (Exh. C) ¶18.




                                                13
       36.     The defenses and legal avenues to remain in the country are generally unavailing

to a non-citizen unless the non-citizen has access to their immigration files. If a non-citizen deemed

by ICE to be a “fugitive” surrenders to ICE without access to her immigration files, she will

generally be summarily deported, even if represented by an attorney. This is because the attorney

is unable to present defenses and exercise other legal rights without a full understanding of the

information in the government’s files. Smith Decl. (Exh. C) ¶19.

       37.     ICE’s SOP relies on the “fugitive disentitlement doctrine” as a basis for

categorically withholding records in response to a FOIA request. SOP (Exh. A) at p.2.

       38.     ICE admits that the “fugitive disentitlement doctrine” is not a legal basis for

withholding records responsive to a FOIA request. Pineiro Dep. (Exh. B) 39:14-19; 73:17-22.

       39.     The SOP provides for “categorical withholding” of records only for FOIA requests

submitted directly to ICE, while processing FOIA requests “referred” from sister agencies are

treated in the “ordinary course,” i.e., without “categorical withholding.” SOP (Exh. A) at p.1.

       40.     ICE avers that it has “A-Files” in its possession, but that if it received a direct

request for a non-citizen’s A-File, it would refer (or “transfer”) that request its legal custodian,

which is USCIS (U.S. Customs and Immigration Services). Pineiro Dep. (Exh. B) 11:1-7; 15:8-

11.

       41.     The SOP is not published or available to the public. Pineiro Dep. (Exh. B) 41:1-4.

                            SUMMARY JUDGMENT STANDARD
       Pursuant to Fed.R.Civ.P. 56, Plaintiff Jennifer M. Smith moves for the entry of summary

judgment on her single claim that ICE’s FOIA practices with respect to “fugitives” are illegal and

unsound, and requests the entry of an order (a) declaring the “deny-access-to-FOIA” practice




                                                 14
illegal, (b) declaring the SOP illegal; (c) declaring the practice of “categorical withholding” of

FOIA documents illegal, irrespective of whether undertaken under the SOP or otherwise, (d)

enjoining ICE from denying any applicant access to the FOIA process, (e) enjoining defendant

ICE from “categorical withholding” of records in response to FOIA requests from or on behalf of

those it deems fugitives, and (f) enjoining ICE from refusing to transfer FOIA requests from those

it deems “fugitives” to sister agencies who may have responsive documents.

       “The Court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a) (emphasis added).

       “FOIA actions are typically decided on motions for summary judgment.” Info.
       Network for Responsible Min. v. Bureau of Land Mgmt., 611 F. Supp. 2d 1178,
       1182 (D. Colo. 2009). Summary judgment is appropriate “if the movant shows that
       there is no genuine dispute as to any material fact and the movant is entitled to
       judgment as a matter of law.” Fed. R. Civ. P. 56(a).
       In evaluating the pending motions, “two guiding principles apply. First, FOIA is to
       be broadly construed in favor of disclosure. Second, its exemptions are to be
       narrowly circumscribed.” Trentadue v. Integrity Comm., 501 F.3d 1215, 1226 (10th
       Cir. 2007). In other words, “disclosure, not secrecy, is [FOIA's] dominant
       objective.” Dep't of Interior v. Klamath Water Users Protective Ass'n, 532 U.S. 1,
       8, 121 S. Ct. 1060, 149 L. Ed. 2d 87 (2001) (internal quotation marks omitted).
Rocky Mtn. Wild, Inc. v. United States Forest Services, 2016 U.S. Dist. Lexis 10846 (D. Colo.

January 29, 2016) at *4-5.

                                          ARGUMENT
       At the outset, Plaintiff notes that ICE has made inconsistent and misleading statements to

the Court and to plaintiff, and it has acted inconsistently with its representations to the Court by

continuing the “deny-access-to-FOIA” process while repeatedly insisting that it discontinued that

policy when it adopted the SOP. This Court should adjudicate ICE’s actions, not its contradictory

and inconsistent representations to the court.


                                                 15
             •   Despite announcing an unwritten policy in letters to plaintiff’s law firm
                 (Facts 6, 11) and refusing to provide responsive documents under that stated
                 policy, in response to this lawsuit, and without explanation, ICE produced
                 the responsive documents—first explaining that it had “exercised
                 discretion” to deviate from its policy (Smith Decl. [Doc. #49-1] ¶9), and
                 then reversing itself to aver to the court that it had reconsidered Ms. Smith’s
                 appeal, and reversed its previous denial, evidently finding that ICE’s policy
                 does not apply to Ms. Smith’s request in the first place. Motion to Dismiss
                 (Doc. #15) at p.4.
             •   ICE has averred to the Court that its newly-implemented fugitive practice
                 (ICE calls it the “SOP”) is the “sole” policy for governing ICE’s responses
                 to FOIA requests to those it labels “fugitives.” Fact 16. This assertion is
                 belied by ICE’s 2018 letters to Mr. Harris (Facts 17-19), Ms. Poole (Facts
                 20-21), and other immigration attorneys (Fact 22), identical in form to the
                 two Ms. Smith received in 2016, which asserts that ICE denies those it
                 deems fugitive aliens “access to the FOIA process.” Compare Harris Decl.
                 (Exh. D) at Exh. A thereto and Poole Decl. (Exh. E) at Exh. A thereto with
                 Docs. ##15-3 and 19-2.
             •   Finally, ICE obfuscates its reliance on the “fugitive disentitlement
                 doctrine,” which, according to the SOP (Exh. A), is the basis for ICE’s
                 “categorical withholding” of responsive FOIA documents. Specifically,
                 ICE told the Court that its categorical withholdings are determined both
                 under the FDD and b(7)(A), such that the FDD and b(7)(A) exemption are
                 indistinguishable and 100% overlap. ICE Response to Motion to Dismiss
                 (Doc #72) at 17; Pineiro Decl. (Doc. #72-1) ¶5 (“there is never a situation
                 in which ICE FOIA would deny a fugitive alien’s FOIA request on the basis
                 of the fugitive disentitlement doctrine but not FOIA Exemption 7(A)”). But
                 if that is so, why does ICE mention the FDD in its SOP at all, especially
                 given that ICE acknowledges that the FDD is not a legally recognized
                 exception to FOIA?
       Nevertheless, despite factual discrepancies in ICE’s FOIA practices, it is irreducibly clear

that ICE engages in the following FOIA practices, which are illegal whether under a written SOP

or otherwise:

       (a)       ICE continues to use the “deny-access-to-FOIA” process, announced in letters sent

in September, 2015 (Fact 6), September, 2016 (Fact 11) and continuing substantially passed the

implementation of the SOP, on August 16, 2018 (Fact 20) and October 5, 2018 (Fact 17). Plaintiff




                                                   16
has likewise been in communication with other immigration attorneys who have received these

letters after the implementation of the SOP. Fact 22. ICE’s Office of the Principal Legal Advisory

has affirmed this practice on November 8, 2018 (Fact 21) and just last month on February 4, 2019

(Fact 19).

        (b)     According to its SOP (Exh. A), which ICE avers has supplanted and replaced the

“deny-access-to-FOIA” practice (Facts 13-14), in its initial response to a FOIA request, ICE

“categorically” withholds documents based on the identity of the subject of the documents (Facts

15, 25) rather than the content of the records—meaning that it refuses to provide any records in its

initial FOIA response. This is flatly illegal under FOIA.

        (c)     According to its SOP (Exh. A), which ICE avers it follows (Facts 13-14), if the

applicant appeals, then (and only then) does ICE examine whether there is a link between the

contents of the records and legitimate law enforcement activities that could be compromised by

disclosing the records, which is recognized as exception to FOIA under 5 U.S.C. § 552(b)(7)(A)

(hereafter, “b(7)(A)”) (Fact 25). If so, ICE redacts the documents as permitted by that exception,

and then provides the responsive redacted records to the requester. Facts 25, 26. These steps,

undertaken only on appeal, are exactly what ICE is obligated to do in its initial response, which

then allows the requester to appeal any of the redactions or other response in the ordinary FOIA

administrative appeal process. By deferring this step to the appeal, ICE effectively eliminates any

substantive appeal, which then puts the onus on the FOIA requester to file a federal lawsuit to avail

itself of any appeal rights at all.

        (d)     Finally, if ICE has records in its files (such as parts of the requester’s A-file) for

which a sister agency is the custodian (USCIS in this case), ICE refuses to refer the FOIA request



                                                 17
those records to the custodial agency, because of its policy “not to assist” those it deems

“fugitives.” Fact 27.

       Despite the inconsistencies in how ICE has described its fugitive practices to this Court,

there is no genuine dispute of any material fact regarding these practices. ICE’s illegal practices

must be declared illegal and permanently enjoined. ICE has no authority to “amend” or disregard

FOIA’s statutory requirements or to define classes of FOIA requesters to be denied access to FOIA,

a role reserved to Congress, not an executive agency.

I.     ICE’s ILLEGAL PRACTICE OF “DENYING ACCESS TO THE FOIA PROCESS”
       MUST BE DECLARED ILLEGAL AND PERMANENTLY ENJOINED.
       The Freedom of Information Act, 5 U.S.C. 552, provides that government agencies “shall”

make records available to requesting members of the public. 5 U.S.C. 552(1), (2) and (3). The

plain language of the FOIA statute is crystal clear on its face, and it grants no authority to any

agency to “deny … [FOIA] requesters access to the FOIA process,” under any circumstances.

Facts 6, 11, 17-22. In fact, the FOIA’s requirements are precisely to the contrary. They provide “a

public right of access, enforceable in federal court, to agency records,” Trentadue v. Integrity

Committee, 501 F.2d 1215, 1225 (10th Cir. 2007), subject only to “nine specific exemptions

allowing agencies to withhold otherwise responsive documents. Id. at 1226 (citing 5 U.S.C.

552(b)). “Unless the requested material falls within one of these nine statutory exemptions, FOIA

requires that records and material in the possession of federal agencies be made available on

demand to any member of the general public.” N.L.R.B. v. Robbins Tire & Rubber Co., 437 U.S.

214, 221 (1978).

       Nothing—nothing—in FOIA allows any government agency to “deny access to the FOIA

process” to any requester. Consequently, ICE’s stated practice, announced repeatedly in letters to



                                                18
plaintiff and other FOIA requesters (Facts 6, 11, 17-22), that “It is ICE’s practice to deny fugitive

alien FOIA requesters access to the FOIA process when the records requested could assist the alien

in continuing to evade immigration enforcement efforts,” Facts 6, 11, 17, 20, is flatly and

undeniably illegal. Indeed, ICE admits in sworn testimony that denying requesters access to the

FOIA process is illegal (Fact 23), and that such denial of access does not even comply with ICE’s

(defective) SOP. Fact 24.

       ICE’s contention that it has discontinued its policy of “denying access to the FOIA process”

(Fact 16) is no defense at all, given that ICE continues to practice the access denial policy to this

day. Facts 17-22. ICE must not be permitted to assure the court that it no longer follows the FOIA

access denial policy to avoid declaratory and injunctive relief while it continues to practice the

policy. Indeed, after affirmatively averring, under oath, that it has discontinued the “deny-access-

to-FOIA” practice in its discovery responses in July of 2017 (Doc #60-1) and Facts 14, 16, ICE

engaged in exactly the practice it disavowed months later, in August and October, 2018, and

affirming its practice through its Office of the Principal Legal Advisor as late as February, 2019.

Facts 17-22. ICE’s repeated letters (Facts 17-22) citing its ongoing practice of denying access to

the FOIA process is cannot be disputed, and conclusively demonstrates that ICE continues to

practice the “deny-access-to-FOIA” policy, irrespective of its assertions to the contrary (Facts 14,

16). And indeed, ICE’s disclaimers and denials of the existence of refusing “access to the FOIA

process” (Facts 14, 16) do not, and cannot, redress the repeated explicit violation of FOIA—

particularly because those disclaimers and denials (a) appear to be cynically intended to avoid

judicial scrutiny, rather than good-faith efforts to discontinue illegal practices, and (b) are belied




                                                 19
by ICE’s ongoing use of the practice it claims it has halted (Facts 17-22). This court should

adjudicate ICE’s actions and practices, not its unreliable assurances.

       Quite simply, ICE admits that denying anyone—“fugitives” included—access to the FOIA

process is illegal. Facts 23-24. But given that ICE nevertheless continues its illegal practice (Facts

17-22), ICE’s admission is insufficient to curtail ICE’s violation of law. In these circumstances,

the court must act.     It must declare ICE’s “deny-access-to-FOIA” practice illegal. It must

permanently enjoin ICE from engaging in the admittedly illegal policy and practice—and from

denying any more FOIA requests under that illegal policy and practice nationwide in the future.

II.    ICE’s SUCCESSOR SOP IS EQUALLY DEFECTIVE AND MUST ALSO BE
       DECLARED ILLEGAL AND PERMANENTLY ENJOINED.
       A.      FOIA requires ICE to release all responsive information—including partial
               documents—that is not subject to a statutory FOIA exception.
       FOIA’s requirements, set out in the statute’s plain language, are perfectly clear: “Each

agency, upon any request for records which (i) reasonably describes such records, and (ii) is made

in accordance with published rules setting the time, place, fees (if any), and procedures to be

followed, shall make the records promptly available to any person.” 5 U.S.C. 552(a)(3)(A)

(emphasis added). Further, as the Tenth Circuit has clarified,

       In considering whether information should be disclosed, two guiding principles
       apply. First, FOIA is to be broadly construed in favor of disclosure. Second, its
       exemptions are to be narrowly circumscribed. FOIA further provides that “[a]ny
       reasonably, segregable portion of a record shall be provided to any person
       requesting such record after deletion of the portions which are exempt.” § 552(b).
       The federal agency resisting disclosure bears the burden of justifying withholding.
Trentadue, supra, 501 F.3d at 1226 (citing Alirez v. NLRB, 676 F.2d 423, 425 (10th Cir.1982);

Irons & Sears v. Dann, 606 F.2d 1215, 1219 (D.C.Cir.1979).

       ICE cannot carry its burden to justify the SOP, because the SOP flatly violates FOIA.




                                                 20
       Specifically, ICE is legally required—in its initial response to a FOIA request—to release

all responsive documents, except for information that strictly falls within an explicit FOIA

exception, which may be narrowly redacted. 5 U.S.C. §552(a)(3)(4). ICE knows this. Fact 26.

ICE’s 30(b)(6) witness testified about records plaintiff received from ICE after filing this lawsuit,

which ICE contends conforms to FOIA’s requirements exactly as they are laid out in the statute.

Pineiro Dep. (Exh B) pp.18-20 and Exh. 5 thereto. Information withheld under a specific FOIA

exception is redacted, with the specific FOIA exception identified in the redaction’s notation.

Fact 26. As ICE’s 30(b)(6) deponent averred under oath, these documents were released in

conformance with FOIA’s requirements, including redactions permitted under applicable

exceptions. Pineiro Dep. (Exh. B) pp.18-20. Yet, not a single comma was withheld or redacted on

the basis of Exception b(7)(A), demonstrating that the fact that ICE deems an individual a

“fugitive” does not support the inference that b(7)(A) justifies categorical (or indeed, any)

withholding of records—let alone an outright denial of the applicant’s “access to the FOIA

process.” Pineiro Dep. (Exh. B) pp. 18-20 and Exh. 5 thereto.

       The SOP violates FOIA on its face. ICE is not permitted to withhold records from any

member of the public on the basis of a its own determination, using its own secret (Fact 41)

definition, of the subject’s “fugitive” status—nor may ICE defer its obligations to release records

until a requester files an administrative appeal of an illegal initial withholding. 5 U.S.C.

§552(a)(3)(A). This court must declare the SOP illegal and enjoin ICE from withholding or

delaying release of records, which flatly violates the statutory requirements of FOIA.




                                                 21
       B.      The SOP’s provision for ICE to withhold documents under the “fugitive
               disentitlement doctrine” is illegal.
       The SOP is also facially illegal because it directs ICE to withhold otherwise responsive

records on the basis of the “fugitive disentitlement doctrine.” Specifically, the SOP provides that

ERO (Office of Enforcement and Removal Operations) “communicates to the ICE FOIA Office

an alien’s fugitive status. If ERO informs ICE FOIA that an alien is classified as a fugitive for

FOIA purposes, ICE FOIA may categorically withhold the fugitive law enforcement records or

information pursuant to FOIA Exemption b(7)(A)… and the fugitive disentitlement doctrine.” SOP

(Exh. A) at p.2 (italics added).

       Generally speaking, the “fugitive disentitlement doctrine,” or “FDD” see Pineiro Dep.

(Exh. B) at 41:25, is a doctrine created and enforced by the judiciary by which a Court of Appeals

will dismiss an appeal of a criminal case if the convicted defendant refuses to submit to law

enforcement following a criminal conviction. See, e.g., United States v. Hanzlicek, 187 F.3d 1219,

1220 (10th Cir. 1999). Federal courts reason that availing oneself of the appeal of a criminal

conviction represents engagement in the criminal justice system—and that one who refuses to

submit to the criminal justice system by evading law enforcement as a fugitive from the law may

not simultaneously demand the rights afforded, under law, to appeal a conviction. See generally

Ortega-Rodriguez v. U.S., 507 U.S. 234, 240-41 (1993) (outlining history of fugitive

disentitlement doctrine). In any event, the doctrine requires that there must be some connection

between the defendant’s fugitive status and the appellate process “sufficient to make appellate

sanction a reasonable response.” Id. at 244.

       Whatever the merits of the “fugitive disentitlement doctrine” for purposes of criminal

appeals, the FDD has no application whatsoever to FOIA. First, the FDD is a judicial doctrine,



                                                22
and has never been recognized as a power that an executive agency might possess or exercise.

More important, the plain language of FOIA explicitly states the sole exceptions under which an

agency might withhold otherwise responsive documents under FOIA—and the FDD is not one of

them. The United States Supreme Court affirms that the enumerated FOIA exceptions are the sole

exceptions. “These exemptions are explicitly made exclusive, and must be narrowly construed.”

Milner v. Dep’t of the Navy, 562 U.S. 562, 565 (2011); see also Trentadue, supra, 501 F.3d at

1226. And indeed, ICE admits that the FDD is not a lawful basis for denying or withholding

documents under a FOIA request. Facts 23-24. Furthermore, the term “fugitive” never appears

anywhere in FOIA, and Congress certainly does not delegate to ICE the authority to amend its

statute by creating new definitions, such as its purported definition of a “fugitive for FOIA

purposes.” SOP (Exh. A) at p.2. There is no such thing as a “fugitive for FOIA purposes,” and this

Court should not permit ICE to amend acts of Congress for its own purposes, particularly in an

internal SOP, which is not even available to the public. Pineiro Dep. (Exh. B) 41:1-7.

       Nevertheless, despite ICE’s concession and acknowledgement that the FDD is not a valid

basis for denying or withholding documents under FOIA (Fact 31), according to the 30(b)(6)

witness, the SOP explicitly relies on the FDD for these precise illegal purposes—which ICE claims

it follows. Fact 14.

       In previous filings with this Court, ICE attempted to downplay its reliance on the illegal

FDD stated in its SOP, explaining that its SOP permitted “categorical withholding” (discussed

below) on the basis of the fugitive disentitlement doctrine AND the b(7)(A) exception. See, e.g.,

Response to Revised Motion for Leave to Take Rule 30(b)(6) Deposition of ICE (Doc. #72) at

pp.17-18 (“under the plain language of the SOP, there is no instance in which ICE may rely on the



                                               23
fugitive disentitlement doctrine “versus” exemption 7(A)”) (italics original); see also Facts 14, 16;

Pineiro Declaration (Doc. #72-1) ¶5 (“As the SOP makes clear, there is never a situation in which

ICE FOIA would deny a fugitive alien’s FOIA request on the basis [of] the fugitive disentitlement

doctrine but not FOIA Exemption 7(A)”). Relying on the use of the conjunctive “and,” ICE implies

that it never relies only on the FDD, but whenever it denies or withholds, it also relies on the

b(7)(A) exception—the implication being that the FDD is either meaningless, or is precisely

coextensive with the b(7)(A) exception, such that it is indistinguishable. In either event, ICE

suggests the Court may safely assume that ICE is not relying on the FDD, but instead bases its

SOP withholdings on the legitimate b(7)(A) exception.

       This Court should treat ICE’s assertions with significant skepticism, particularly in light of

the testimony of ICE’s 30(b)(6) witness. In the first place, ICE has no need of a SOP, “categorical

withholding,” or any special procedures if all it is doing is complying with exception b(7)(A)—let

alone an SOP that explicitly references, and cites as authority, the “fugitive disentitlement

doctrine.” Indeed, as shown below, indiscriminate withholding of all records based on the identity

of the subject of the records is not a lawful application of any provision of FOIA, particularly

exception b(7)(A). But more to the point, ICE’s witness (the same Mr. Pineiro who submitted the

Declaration filed as Doc. #72-1) repeatedly indicates that ICE rests its application of the SOP on

the identity of the subject of the request as a “fugitive”—an overbroad term that does not appear

anywhere in FOIA—rather than consideration of whether the release of records will compromise

ongoing law enforcement activities, as exception b(7)(A) provides. This is evident from Mr.

Pineiro’s repeated testimony about how being a “fugitive” creates a different “context,” which, he

claims, permits “categorical withholding,” (see, e.g., Pineiro Dep. [Exh. B] at 32:25-33:6; see also



                                                 24
id. 34:21-25 (if someone is a “fugitive,” then “any information within that record would help that

requester evade law enforcement”)).

       Moreover, Mr. Pineiro’s explanation that a person’s “fugitive” status expands exception

b(7)(A) is incorrect, and indeed, nonsensical. Exemption b(7)(A) looks to law enforcement

activity, and whether information contained in documents subject to a FOIA request would

compromise those law enforcement activities. Nothing about the classification of a FOIA requester

as a “fugitive” (or by any other label) has anything to do with this exception. Exemption b(7)(A)

directs its gaze at law enforcement and its activities—and ICE subverts this by instead focusing

on its self-defined classification of the subject of the FOIA request, and then refusing to release

records on that basis. See generally 5 U.S.C. 552(b)(7)(A). Indeed, when confronted with records

released by ICE related to Ms. Sanchez—whose denial of “access to the FOIA process” because

of her “fugitive” prompted this lawsuit—Mr. Pineiro admitted that the b(7)(A) exemption was

completely inapplicable to Ms. Sanchez’s records, and that not so much as a single comma was

redacted or withheld under that exemption. Pineiro Dep. [Exh. B] at 32:25-33:6; see also id. 34:21-

25.

       The SOP’s “Appeal Procedures,” appearing in Section III of the SOP, both double down

on the illegal consideration of the subject’s “fugitive” status, and also demonstrate the facial

illegality of the procedures prescribed for ICE’s initial response. Specifically, step 4 of the Appeal

Procedure of the SOP (Exh. A §III) directs the Office of the Principal Legal Advisor (“OPLA”)

considering the appeal to “review the alien’s immigration history,” paying particular attention to

whether the subject’s “fugitive” status might be justified. As discussed above, this is illegal,

because the status of the subject of a FOIA request being a “fugitive” (as determined by ICE,



                                                 25
according to an overbroad definition ICE itself invented) is not a lawful criterion for applying any

FOIA exception. But more to the point, the SOP continues, and directs the OPLA attorney to

“ensure there is a connection between the documents requested and the alien’s continued evasion

of law enforcement efforts.” SOP (Exh. A) §III(6). This is exactly what Exception b(7)(A) requires

as an initial matter, to withhold or redact any responsive documents in the first place. 5 U.S.C. §

552(b)(7)(A). But here, the SOP not only defers the required analysis unless and until the requester

files an appeal, but it also specifically contemplates that no justification for withholding documents

under the FDD or Exception b(7)(A) might exist at all. SOP (Exh. A) p.3 (directing the OPLA

attorney how to handle an appeal where she finds no connection between the “requested documents

and the alien’s continued evasion of law enforcement”). Indeed, this is exactly what happened to

Melody Poole and Daniel Harris—whose respective FOIA requests were initially denied because

they pertained to “fugitives,” only to be remanded for processing after a “complete review of the

administrative record.” Facts 19, 21. ICE is required to undertake a “complete review of the

administrative record” in response to the original FOIA request—not for the first time in response

to an administrative appeal.

       In sum, the SOP is facially illegal because it improperly relies on a judicially-created

doctrine—the fugitive disentitlement doctrine—that cannot be exercised by an executive agency,

and which cannot override the plain-language requirements of FOIA in any event. If Congress

wishes to deny FOIA access to “fugitives,” it may amend FOIA to define “fugitives” and deny

FOIA access to that class of people under a new exception. But ICE has no authority to invent new

exceptions, or to co-opt a judicial doctrine to exempt itself from the obligations imposed on it

under the laws of the United States. The court must declare the SOP illegal and enjoin ICE from



                                                 26
further withholding or delay of the release of any documents under the “fugitive disentitlement

doctrine,” which is impermissible under FOIA’s plain language.

       C.      “Categorically” withholding documents that FOIA requires ICE to release is
               illegal.
       The SOP violates FOIA on its face by permitting ICE to “categorically” withhold all

responsive documents where ICE deems the subject of the request a “fugitive.” SOP (Exh. A) at

Section II.

       FOIA provides that that government agencies “shall” make records available to requesting

members of the public, 5 U.S.C. 552(1), (2) and (3), and allows redactions or withholdings only

under “nine specific exemptions allowing agencies to withhold otherwise responsive documents.

Id. §552(b)). “Unless the requested material falls within one of these nine statutory exemptions,

FOIA requires that records and material in the possession of federal agencies be made available

on demand to any member of the general public.” N.L.R.B. v. Robbins Tire & Rubber Co., supra,

437 at 221. “Any reasonably, segregable portion of a record shall be provided to any person

requesting such record after deletion of the portions which are exempt.” Trentadue, supra, 501

F.3d at 1226 (citing FOIA § 552(b)) (emphasis added); see also 5 U.S.C. §552(a)(8)(A) (requiring

agencies to take all reasonable steps to segregate and release nonexempt information).

       The SOP directs ICE to violate these requirements. As this Court already observed,

“‘categorical’ means ‘absolute’ or ‘unqualified’ Categorical, Merriam-Webster (2018),” Order

(Doc. #73) at p.9. To withhold all documents in ICE’s possession, absolutely and without

qualification, whenever the ERO decides the subject of a FOIA request is a “fugitive,” violates

FOIA’s explicit requirements. FOIA requires ICE to produce all responsive records, except as

narrowly redacted under specifically-applicable exceptions. This requires an analysis of each part



                                               27
of each document to see which, if any, exception might apply to any particular information, and

flatly precludes any sort of “categorical,” “absolute,” or “unqualified” withholding of responsive

records.

       The Court must declare the SOP illegal and permanently enjoin “categorical” withholding

of documents responsive to a FOIA request. FOIA requires narrow, tailored application of any

exception, not “categorical” treatment.

       D.      ICE’s de facto elimination of the FOIA administrative appeal process is illegal.
       To make matters worse, by deferring the correct application of legitimate FOIA

exceptions—including b(7)(A)—until a FOIA requester appeals the initial “categorical”

withholding, ICE effectively eliminates the administrative right of appeal granted to all FOIA

requesters. 5 U.S.C. §552(a)(6)(A).

       A FOIA requester’s appeal is intended by Congress to be a substantive right, pursuant to

which a requester seeks redress of errors made by the agency in its initial FOIA response. But by

directing ICE to deliberately misapply FOIA in its initial response (as discussed above), and then

directing the correct application of FOIA on appeal, the SOP collapses the FOIA process into a

single step. By deferring substantive compliance with FOIA until the appeal, this means that if the

FOIA requester believes information—which was not received until her appeal—was erroneously

redacted or withheld, this means the requester’s sole recourse is to file a federal lawsuit—an

expensive and complicated undertaking. Indeed, the court might imagine how the federal judiciary

might work if, say, the District of Colorado adopted a rule to “categorically” dismiss every case

involving a litigant named “Johnson,” expecting the Tenth Circuit to analyze the merits of the case

on appeal to determine whether dismissal was actually warranted.




                                                28
       ICE’s policy, which deliberately violates FOIA, cannot be salvaged by a provision

directing its staff to properly apply FOIA on appeal. Rather than adding a safety valve to ensure

compliance with FOIA—which is the purpose of the administrative appeal FOIA requires—the

policy deprives a FOIA requester of the appeal process, by forcing the appellate authority to make

the initial response, and then leaving the requester without recourse to the statutory appeals process

to challenge an incorrect response.

       E.      ICE’s refusal to refer FOIA requests related to records for which ICE is not
               the “custodian” is illegal.
       Finally, in its zeal to prevent non-citizens access to FOIA, ICE illegally withholds

documents for which ICE is not the custodian—such as the immigrant’s A-file (for which USCIS

is the FOIA custodian)—by refusing to transfer such documents to the custodial agency when ICE

determines the record relates to a “fugitive.” Fact 27. This is flatly illegal. Agencies who hold

records, even those generated by sister agencies—or for which a sister agency is the official

“custodian”—may not simple pretend they have no records subject to a FOIA request. Rather, as

one court that considered a similar case ordered,

       An agency “cannot simply refuse to act on the ground that the documents originated
       elsewhere,” however, the “agency may acquit itself [of a FOIA request] through
       a referral, provided the referral does not lead to improper withholding under
       the McGehee test.” Sussman v. United States Marshals Serv., 494 F.3d 1106, 1118
       (D.C.Cir.2007) (citing McGehee v. CIA, 697 F.2d 1095, 1110 (D.C.Cir.1983)).
Gahagan v. U.S. Citizenship & Immigration Servs., 111 F. Supp. 3d 754, 762 (E.D. La. 2015).

       The “McGehee test” referred to above simply states that an agency may satisfy its FOIA

obligations by “referring” responsive documents to a sister agency if and only if the referral does

not substantially increase the burden on the FOIA requester, including by introducing improper




                                                 29
delay into the FOIA process. Gahagan, 111 F.Supp.3d at 762; see also McGehee, 697 F.2d at

1110.

        There is no provision by which ICE may comply by FOIA by refusing to “refer” records

responsive to a FOIA request originating from a sister agency. ICE must either release the records

itself—which it would have to do, since there is no conceivable basis for withholding non-law-

enforcement-related records (such as A-files) under b(7)(A), nor under the fugitive disentitlement

doctrine, which ICE admits is not a lawful exemption in any event. Fact 23.

        This Court must declare illegal ICE’s stated practice of refusing to release or refer records

originating from sister agencies on the grounds that the records relate to a “fugitive,” and

permanently enjoin ICE from continuing this flatly illegal practice.

                                          CONCLUSION
        For the foregoing reasons, the Court must declare illegal ICE’s “deny-access-to-FOIA”

policy—which continues to this day despite ICE’s insistence it is no longer in use—as well as its

SOP, which is facially illegal in many respects. Plaintiff respectfully requests the entry of an order

(a) declaring the original “deny-access-to-FOIA” practice illegal, (b) declaring the SOP illegal; (c)

declaring the practice of “categorical withholding” of FOIA documents illegal, irrespective of

whether undertaken under the SOP or otherwise, (d) enjoining ICE from denying any applicant

access to the FOIA process, (e) enjoining defendant ICE from “categorical withholding” of records

in response to FOIA requests from or on behalf of those it deems fugitives, and (f) enjoining ICE

from refusing to transfer FOIA requests on behalf of those it deems “fugitives” to sister agencies

who may have responsive documents.

//




                                                 30
DATED: March 26, 2019                      Respectfully Submitted,
                                            DANIEL J. CULHANE LLC

                                            s/ Daniel J. Culhane
                                            ____________________________
                                            Daniel J. Culhane
                                            1600 Broadway, Suite 1600
                                            Denver, CO 80202
                                            Telephone: 303.945.2070
                                            Facsimile: 720.420.5998
                                            Dan@CulhaneLaw.com
                                            AS COOPERATING ATTORNEY FOR
                                            THE ACLU FOUNDATION OF
                                            COLORADO
                                            Mark Silverstein
                                            Sara R. Neel
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF COLORADO
                                            303 E. 17th Avenue, Suite 350
                                            Denver, CO 80203
                                            Telephone: 720.402.3107
                                            Facsimile: 303.777.1773
                                            msilverstein@aclu-co.org
                                            sneel@aclu-co.org
                                            Attorneys for Plaintiff

                              CERTIFICATE OF SERVICE
       I certify that on March 26, 2019, I served a copy of the foregoing Motion for Partial
Summary Judgment, together with all exhibits and attachments thereto on defendants’ counsel of
record via electronic service.


                                                         s/ Daniel J. Culhane




                                             31
